Title: To George Washington from James Gordon, 18 June 1782
From: Gordon, James
To: Washington, George


                  
                     Sir
                     Lancaster June 18th 1782
                  
                  The last letter I had the Honor of writing to Your Excellency was
                     dated the 27th of May & was forwarded by Major General Lincoln I then
                     informed Your Excelly, that, in consequence of an Order from you, dated 18th May
                     & directed to Brigadier General Hazen, Captain Chas Asgill of His
                     Majesty’s Guards was made close Prisoner with an intention to be retaliated
                     upon for the Murder of Captain Huddy, as such retaliation is in direct
                     Violation of the 14 Article of Capitulation settled at Yorktown in Virginia, I
                     Demanded his enlargement in the Name of the King of Great Britain my Royal
                     Master, to this Request I have not as yet receiv’d an Answer, I again Solicit,
                     that Your Excelly will be pleased to Honor me with one, as soon as possible. I
                     have the Honor to be Sir Your Excellencys Most Obedt and Most Hble Servant.
                  
                  James Gordon Major 80 Regt
                     & Field Officer of the British 
                     troops taken at Yorktown in
                     Virginia by Capitulation
                     
                  
               